Citation Nr: 0829494	
Decision Date: 08/29/08    Archive Date: 09/04/08

DOCKET NO.  06-08 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
depressive disorder, and if so whether the claim should be 
granted.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission 



ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel



INTRODUCTION

The veteran had active service from March 1973 to November 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2004 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

The issue of entitlement to service connection for depressive 
disorder, on the merits, is herein REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
provide notice when further action is required by the 
appellant.


FINDINGS OF FACT

1.  Service connection for depressive disorder was denied by 
the RO in February 2003.

2.  The February 2003 rating action was not appealed, and 
hence was final on the evidence of record at that time.

3.  Evidence submitted since the February 2003 rating 
decision is neither cumulative nor redundant, and raises a 
reasonable possibility of substantiating the claim. 


CONCLUSION OF LAW

New and material evidence to reopen the claim of entitlement 
to service connection for depressive disorder has been 
submitted.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.104(a), 3.156(a), 20.302, 20.1103 
(2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist a claimant in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, which is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

In April 2004 VA sent the veteran a letter informing him of 
the types of evidence needed to substantiate his claim and 
its duty to assist him in substantiating his claim under the 
VCAA.  The letter informed the veteran that VA would assist 
him in obtaining evidence necessary to support his claim, 
such as medical records, employment records, or records from 
other Federal agencies.  He was advised that it is his 
responsibility to provide or identify, and furnish 
authorization where necessary for the RO to obtain, any 
supportive evidence pertinent to his claim.  See 38 C.F.R. § 
3.159(b)(1).  Although no longer required, the appellant was 
also asked to submit evidence and/or information in his 
possession to the RO.

The Board finds that the content of the letter provided to 
the veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  In addition, the June 2004 rating 
decision and February 2006 SOC explained the basis for the 
RO's action, and the SOC provided him with an additional 60-
day period to submit more evidence.  It appears that all 
obtainable evidence identified by the veteran relative to his 
claim has been obtained and associated with the claims file, 
and that neither he nor his representative has identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for a fair disposition of this appeal.  
It is therefore the Board's conclusion that the veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders v. 
Nicholson, supra.

In addition to the foregoing harmless-error analysis, we note 
that the decision of the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006) requires more extensive notice in claims 
for compensation, e.g., as to potential downstream issues 
such as disability rating and effective date.  This 
requirement was fulfilled in a March 2006 letter which VA 
sent to the veteran.

The Board also notes that in Kent v. Nicholson, 20 Vet. App. 
1 (2006), the Court held that VA must notify a claimant of 
the evidence and information that is necessary to reopen the 
claim and VA must notify the claimant of the evidence and 
information that is necessary to establish his entitlement to 
the underlying claim for the benefit sought by the claimant.  
Such notice was provided in the April 2004 letter to the 
veteran.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the veteran.  The Court of 
Appeals for Veteran Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
the Court of Appeals for Veterans Claims held that an 
appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

II.  Applicable Laws, Facts, and Analysis

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§  1110, 1131; 38 C.F.R. § 3.303(a).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  This rule does not mean 
that any manifestation in service will permit service 
connection.  To show chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for disease that is 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a 
finally disallowed claim when new and material evidence is 
presented or secured with respect to that claim.  Kightly v. 
Brown, 6 Vet. App. 200 (1994).  New and material evidence is 
defined as evidence not previously submitted to agency 
decision makers which, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim, which is neither 
cumulative nor redundant, and which raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).  Only evidence presented since the last final 
denial on any basis (either upon the merits of the case, or 
upon a previous adjudication that no new and material 
evidence had been presented) will be evaluated, in the 
context of the entire record.  Evans v. Brown, 9 Vet. App. 
273 (1996).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
U.S. Court of Appeals for the Federal Circuit noted that new 
evidence could be sufficient to reopen a claim if it could 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it would not be enough to convince the Board to 
grant a claim.  In determining whether evidence is new and 
material, the credibility of the evidence is generally 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).

In Elkins v. West, 12 Vet. App. 209 (1999), the Court of 
Appeals for Veterans Claims held the Board must first 
determine whether the appellant has presented new and 
material evidence under 38 C.F.R. § 3.156(a) in order to have 
a finally denied claim reopened under 38 U.S.C.A. § 5108.  
Then, if new and material evidence has been submitted, the 
Board may proceed to evaluate the merits of the claim, but 
only after ensuring that VA's duty to assist has been 
fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
328 (1999).

Before the Board may reopen a previously denied claim, it 
must conduct an independent review of the evidence to 
determine whether new and material evidence has been 
submitted sufficient to reopen a prior final decision.  The 
Board does not have jurisdiction to consider a claim which 
has been previously adjudicated unless new and material 
evidence is present, and before the Board may reopen such a 
claim, it must so find.  Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996), aff'g Barnett v. Brown, 8 Vet. App. 1 
(1995); see Butler v. Brown, 9 Vet. App. 167, 171 (1996); 38 
U.S.C.A. §§ 5108, 7104(b).  If the Board finds that new and 
material evidence has not been submitted, it is unlawful for 
the Board to reopen the claim.  See McGinnis v. Brown, 4 Vet. 
App. 239, 244 (1993).  

With the above criteria in mind, the procedural history and 
relevant evidence will be summarized.  A February 2003 rating 
decision denied service connection for depressive disorder, 
and that decision is final.  See 38 U.S.C.A. § 7104; 38 
C.F.R. § 20.1100; see also Evans, 9 Vet. App. at 285.  In 
order to reopen the claim, new and material evidence must 
have been submitted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Summarizing the evidence of record at the time of the 
February 2003 rating decision, the veteran's service 
treatment records (STRs) do not show any complaints, 
treatment, or diagnosis of a psychiatric disorder.  The 
veteran denied ever having had depression or excessive worry 
in an October 1973 Report of Medical History.

At a February 1992 private psychological evaluation the 
veteran was diagnosed with poly substance abuse and anti-
social personality disorder.  In June 1999 the veteran wrote 
that he was told by a doctor at Sheppard Air Force Base that 
he had a mental condition.  The veteran continued that he did 
not presently see a doctor because of financial reasons.  

At an August 1999 VA examination for mental disorders the 
veteran reported that he was told in service that he had a 
character disorder and that he received Paxil from a private 
physician before being switched to Prozac, which was more 
helpful, particularly with his temper.  The examiner felt 
that the veteran's mood was euthymic and that his thought 
process was coherent.  He diagnosed the veteran with 
depressive disorder, not otherwise specified (NOS) and 
personality disorder, NOS with cluster-B traits.  The 
examiner assigned the veteran a GAF score of 55, because he 
had moderate difficulty in social and occupational 
functioning.

At January 2000 VA treatment the veteran reported that he had 
been taking psychotropic medication since June 1999 but did 
not remember what it was and was not sure whether it was 
helping.  He said he was depressed, and that he had a 
character disorder.  His affect was blunted and he got no 
pleasure from things that he used to enjoy.  He had a score 
of 37 on the Beck Depression Inventory, which indicated 
severe depression.  He was diagnosed with "rule out" major 
depression and "rule out" personality disorder, NOS.  In 
February 2000 the veteran filled out a psychological 
assessment on a computer, which the psychologist found to be 
of questionable validity, although he noted that it generally 
suggested somatizatic preoccupation and depression.  VA 
treatment records from 2001 show that the veteran was treated 
for depression in conjunction with pain management following 
a motor vehicle accident.  In July 2001 the veteran said that 
his antidepressant medications were helpful, and in November 
2001 a VA provider opined that the veteran's depression 
appeared to be adequately managed by his medication.

Reviewing the evidence of record submitted in conjunction 
with the veteran's request to reopen his claim, at February 
2004 VA treatment the veteran reported noticeable improvement 
on his bupropion treatment.  He reported that the onset of 
his depression was during basic training, and he recalled 
crying episodes and poor coping with the methods used in 
basic training.  He said that he was sent to see a 
psychiatrist after serving for five to six months.  The VA 
physician diagnosed the veteran with recurrent major 
depression and a history of a motor vehicle accident with a 
secondary cognitive disorder and pain issues.  She opined 
that it was more likely than not that the veteran's mental 
illness began while he was in the military.

The veteran wrote in March 2004 that records from his STRs 
are dated October 16, 1973 and that he was discharged on 
November 5, 1973.  He continued that he saw a psychiatrist 
during the three-week period before his discharge, and he 
attached documentation that his attempts to obtain the 
records from the National Personnel Records Center and HQ 
ARPC DPSAMP at Randolph Air Force Base had been unsuccessful. 

In August 2004 the Air Force Board for Correction of Military 
Records denied the veteran's application that his discharge 
be changed from Under Honorable Conditions to something that 
would allow him to be entitled to medical benefits.  It was 
noted that in October 1973 it was determined at a mental 
health clinic that there was no psychiatric disorder of 
sufficient severity to warrant disposition through military 
medical channels.  The veteran was diagnosed with a 
character-behavior disorder and it was found that stress was 
likely to bring about a regressive pattern of behavior.  The 
Chief Medical Consultant noted that personality disorders are 
not a disease and are not medically disqualifying.  

At February 2006 VA treatment the veteran appeared dysphoric 
with an overall restricted range of affect, and he interacted 
in a spontaneous and appropriate manner.  The veteran was 
diagnosed with recurrent major depression, had shown some 
improvement on his current medications, and had grief 
symptoms due to the death of his stepdaughter's partner.  He 
was also diagnosed with cognitive disorder, NOS (not 
otherwise specified), stable, and had a current GAF score of 
42.

The Board finds that the evidence received since the February 
2003 denial of the claim is relevant to and probative of the 
issue as to whether the veteran has service connected 
depressive disorder.  Taking this evidence as credible, for 
the sole purpose of the request to reopen, it is found that 
it must be considered in order to fairly decide the merits of 
the claim.  See 38 C.F.R. § 3.156(a).  Where there is such 
evidence, "[t]his does not mean that the claim will always 
be allowed, just that the case will be reopened and the new 
evidence considered in the context of all other evidence for 
a new determination of the issues.  Smith v. Derwinski, 1 
Vet. App. 178, 180 (1991).


ORDER

New and material evidence having been submitted to reopen the 
veteran's claim for service connection for depressive 
disorder, the claim is reopened, and to that extent only, the 
claim is granted.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) redefined 
the obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2007)).  The law particularly required VA 
to obtain any relevant records held by any Federal department 
or agency.  38 U.S.C.A. § 5103A(b)(3), (c)(3).

As discussed above, the veteran has asserted that psychiatric 
treatment from the final three weeks of his service are not 
included with his STRs which have been associated with the 
claims file, and that his own attempts to obtain the records 
were unsuccessful.  In its August 2004 decision the Air Force 
Board for Correction of Military Records cited psychiatric 
records that are not included in the STRs now associated with 
the claims file.  The decision listed Exhibits A through F, 
which include the veteran's master personnel records, and 
these exhibits have not been associated with the claims file.  
The VCAA requires that VA attempt to obtain the veteran's 
service personnel records and his STRs in their entirety 
until they are obtained, unless it is reasonably certain and 
documented that such records do not exist or that further 
efforts to obtain these records would be futile.  38 U.S.C.A. 
§ 5103A(b)(3) (West 2002 & Supp. 2007).

It appears from the treatment records that, when the VA 
provider opined in February 2004 that the veteran's mental 
illness started when he was in the military, she relied 
solely on the history provided by the veteran to make her 
determination.  A mere transcription of lay history, 
unenhanced by additional comment by the transcriber, does not 
become competent medical evidence merely because the 
transcriber is a medical professional.  See LeShore v. Brown, 
8 Vet. App. 406, 409 (1995).  We recognize that such an 
opinion cannot be rejected solely because it is based upon a 
history supplied by the veteran, but the critical question is 
whether it is credible in light of all the evidence.  
Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005); Coburn 
v. Nicholson, 19 Vet. App. 427, 432 (2006) (Board may reject 
such statements of the veteran if rebutted by the overall 
weight of the evidence).
However, it has been held on a number of occasions that a 
medical opinion premised upon an unsubstantiated account of a 
claimant is of no probative value.  See, e.g., Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) (generally observing that 
a medical opinion premised upon an unsubstantiated account is 
of no probative value, and does not serve to verify the 
occurrences described).  Therefore, the Board finds that the 
February 2004 medical opinion regarding the veteran's mental 
illness having its origin in service is of no probative 
value.

Thus far, the veteran has not been afforded a VA examination 
in his claim for service connection for depressive disorder.  
In McClendon v. Nicholson, 20 Vet. App. 79 (2006), the Court 
reviewed the criteria for determining when an examination is 
required by applicable regulation and how the Board applies 
38 C.F.R. § 3.159(c).  The three salient benchmarks are: 
competent evidence of a current disability or recurrent 
symptoms, establishment of an in-service event, injury, or 
disease, and indication that the current disability may be 
associated with an in-service event.  McClendon, supra.

Accordingly, the case is REMANDED for the following action:

1.	The RO should review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the law and pertinent 
Court decisions, as well as 38 U.S.C.A. 
§§ 5102, 5103, and 5103A and any other 
applicable legal precedent.

2.	After obtaining the necessary releases, 
the RO should request a complete copy 
of the veteran's records from the Air 
Force Board for Correction of Military 
Records, to include a copy of Exhibits 
A through F.  Attempts to obtain these 
records should be in accordance with 
38 U.S.C.A. § 5103A(b)(3) and 
implementing regulations. 

3.	After obtaining the necessary releases, 
the RO should request the veteran's 
personnel records and any available 
STRs from the National Personnel 
Records Center and the Air Force.  
Attempts to obtain these records should 
be in accordance with 38 U.S.C.A. 
§ 5103A(b)(3) and implementing 
regulations. 

4.	If the criteria to require a VA 
examination are met, the veteran should 
be scheduled for a psychiatric 
examination.  All indicated tests and 
studies, including psychological 
examination/testing, if necessary, are 
to be performed.  The claims folder 
must be made available to the examiner 
for review of the case.  A notation to 
the effect that this record review took 
place should be included in the report.

a.	The examiner should specifically state 
whether it is at least as likely as not 
(i.e., to at least a 50-50 degree of 
probability) that the veteran's 
depressive disorder is causally or 
etiologically related to his active 
service, or whether such a causal or 
etiological relationship is unlikely 
(i.e., less than a 50 percent 
probability), with the rationale for any 
such conclusion set out in the report.

a.	Note:  The term "at least as 
likely as not" does not mean 
merely within the realm of medical 
possibility, but rather that the 
weight of medical evidence both 
for and against a conclusion is so 
evenly divided that it is as 
medically sound to find in favor 
of causation as it is to find 
against it.

b.	If the above question cannot be 
answered on a medical or 
scientific basis without invoking 
processes relating to guesswork or 
judgment based upon mere 
conjecture, the examiner should 
clearly and specifically so 
specify in the examination report, 
with an explanation as to why this 
is so.

5.	Thereafter, the RO should readjudicate the 
veteran's claim for depressive disorder.  If 
the benefits sought on appeal remain denied, 
the veteran and his representative should be 
provided with a supplemental statement of the 
case (SSOC).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


